Name: Commission Regulation (EEC) No 439/92 of 25 February 1992 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 26. 2. 92 Official Journal of the European Communities No L 51 /5 COMMISSION REGULATION (EEC) No 439/92 of 25 February 1992 derogating from the provisions on the deadline for the submission of tenders laid down in Regulation (EEC) No 859/89 laying down detailed rules for the application of intervention measures in the beef and veal sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1628/91 (2), and in particular Article 6 (7) thereof, Whereas Commission Regulation (EEC) No 859/89 of 29 March 1989 laying down detailed rules for the applica ­ tion of intervention measures in the beef and veal sector (3), as last amended by Regulation (EEC) No 3560/91 (4), lays down in particular the detailed rules on invitations to tender ; whereas Article 8 of the above ­ mentioned Regulation in particular sets the deadline for the submission of tenders at the second and fourth Tues ­ days of each month ; Whereas the public holidays in April and May 1992 call for that deadline to be amended for practical reasons ; Article 1 By way of derogation from the first sentence of Article 8 of Regulation (EEC) No 859/89, during the period from 1 April to 31 May 1992 the deadline for the submission of tenders shall expire at 12 noon (Brussels time) on the first and third Tuesday of the month . Article 2 This Regulation shall enter into force on 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 150, 15. 6. 1991 , p. 16. 0 OJ No L 91 , 4. 4. 1989, p. 5. 0 OJ No L 336, 7. 12. 1991 , p. 28.